Citation Nr: 0924338	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for a fractured left femoral neck (hip), from 
August 1, 2001.  

2.  Entitlement to a special monthly compensation rate on 
account of being in need of the aid and attendance of another 
person or housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 until 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the Veteran was granted service 
connection for fractured left femoral neck (hip) following a 
July 2005 Board grant of entitlement to compensation under 
38 U.S.C.A. § 1151 for fractured left femoral neck (hip), 
claimed as a result of a fall during treatment at a VA 
hospital on April 11, 2001.  An August 2005 rating decision 
granted a temporary evaluation of 100 percent effective April 
11, 2001 and a noncompensable evaluation from July 1, 2001.  
A March 2006 rating decision granted a 20 percent evaluation, 
effective July 1, 2001. A September 2007 rating decision 
subsequently granted a 100 percent evaluation effective June 
1, 2001, based on surgical or other treatment necessitating 
convalescence and a 60 percent evaluation from August 1, 
2001.  

The Veteran has not withdrawn his claim for an increased 
rating for his fractured left femoral neck (hip) and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Indeed, he even submitted a notice of disagreement in regards 
to his 60 percent evaluation in March 2007.

The Veteran's representative, in a May 2009 Informal Brief, 
appears to raise the issue of an earlier effective date for 
aid and attendance.  The Board notes that such a claim is not 
ripe for adjudication as an effective date had not been 
assigned prior to the current appeal.  As such, that claim is 
not currently before the Board. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's fractured left femoral neck is not 
manifested by a fracture of shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  

2.  The Veteran is in receipt of service connection, based on 
the grant of a 38 U.S.C.A. § 1151 claim, for a fractured left 
femoral neck (hip), currently evaluated as 60 percent 
disabling; major depression associated with a fractured left 
femoral neck (hip), currently evaluated as 50 percent 
disabling; muscle wasting of the upper body left side 
associated with a fractured left femoral neck (hip), 
evaluated as 20 percent disabling;

3.  The Veteran has several nonservice-connected disabilities 
including:  a fracture of the cervical vertebrae, C3, C4, C7, 
with resultant cord injury and paraplegia; decubiti ulcer; 
balanitis; and a fracture, right scapula.

4.  The Veteran is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(k) for loss of use of one foot, from 
April 11, 2001.  

5.  The Veteran's service-connected disabilities, including 
his service-connected fractured left femoral neck (hip), 
render him wheelchair bound and unable to get around by 
himself or to perform several activities of daily living, 
including bathing, without the aid and attendance of another.  

6.  The Veteran has difficulty with tasks; he is generally 
unable to dress and bathe himself or leave his house 
unassisted due to his service-connected.

7.  The Veteran is not shown to be blind by VA criteria, 
bedridden, a patient in a nursing home, or unable to avoid 
the hazards of his daily environment.

8.  The Veteran's service-connected disabilities leave him so 
helpless as to require the need of care or assistance on a 
regular basis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for a fractured left femoral neck have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5255 (2008).

2.  The requirements for a higher rate of special monthly 
compensation on account of being in need of the aid and 
attendance of another person have been met. 38 U.S.C.A. §§ 
1114(l), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board grants the claim for aid and 
attendance.  This is a complete grant of the benefit of 
special monthly compensation for aid and attendance sought on 
appeal.  Thus, a discussion of VA's duties to notify and 
assist is unnecessary in regards to the aid and attendance or 
housebound claim.

Additionally, this appeal arises from disagreement with the 
initial evaluations following the grant of entitlement to 
38 U.S.C.A. § 1151 benefits for his fractured left femoral 
neck disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded a formal VA 
examination.  

Although the Veteran has requested a new VA examination in 
regards to his claim for an increased rating for his service-
connected fractured left femoral neck, the record indicates 
that the Veteran requires a nonunion of the shaft or 
anatomical neck of the femur, a hip flail joint, or ankylosis 
to receive an increased rating.  Neither the Veteran nor his 
representative has indicated that such anatomical 
manifestations have occurred or would not have been found by 
the VA examiner during the Veteran's January 2006 VA 
examination had they been present.  The Veteran has also 
provided statements reporting his life changes due to his 
fractured left femoral neck, as indicated in a February 2007 
statement.  A new VA examination is thus not necessary to 
rate the Veteran's service-connected fractured left femoral 
neck (hip).

Increased Rating Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Under DC 5255, for impairment of femur, fracture of surgical 
neck of the femur, with false joint, or alternatively a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of a brace, warrants a 60 percent evaluation.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion (spiral or oblique fracture), warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a.

Under DC 5254, an 80 percent rating would be warranted for a 
hip, flail joint.  Additionally, under DC 5250, for ankylosis 
of the hip, intermediate ankylosis would warrant a 70 percent 
rating and unfavorable, extremely unfavorable ankylosis, the 
foot not reaching ground, crutches necessitated, would 
warrant a 90 percent evaluation.  Under DC 5275, for 
shortening of bones of the lower extremity, the maximum 
rating possible is a 60 percent rating, for over 4 inches 
(10.2 centimeters) of shortening.

Fractured Left Femoral Neck

The Veteran essentially contends that his service-connected 
fractured left femoral neck is more severe than indicated by 
his current 60 percent disability rating.  The Veteran was 
previously granted a temporary evaluation of 100 percent from 
April 11, 2001, the date of the incident subject to the 
Veteran's previously granted 38 U.S.C.A. § 11151 claim.  The 
current 60 percent rating currently on appeal has been 
effective since August 2001.  

The Veteran received a VA examination in January 2006.  X-ray 
findings from December 2004 were reported by the VA examiner; 
they showed an old, deformed, healed fracture of the 
intertrochanteric region of the left femur with a marked 
residual varus deformity.  No obvious recent fractures were 
detectable, though severe generalized osteoporosis was noted.  

Symptoms included that his left leg was shorter from his hip 
to knee.  The Veteran also complained of his left femur bone 
being crooked and a decreased range of motion.  He had no 
pain in the left hip, due to his C5-C6 quadriplegia.  

Since the left hip fracture, the Veteran has had to use a 
lift to get from the wheelchair to bed, has had difficulty 
bending forward to reach from his wheelchair, and could not 
dress himself.

The January 2006 VA examiner found deformity, angulation, and 
shortening of the affected bone, but no loose motion.  The 
examiner reported no change concerning the markedly deformed, 
healed interochanteric fracture of the left femur at that 
time, compared to the previous December 2004 study.  There 
was a marked varus deformity and marked enlargement of the 
deformed intertrochanteric region, with no obvious new 
fractures at that time.  There were mild degenerative changes 
of the left hip joint.  The examiner found an unchanged 
appearance of a markedly deformed, healed fracture of left 
intertrochanteric region, with severe varus deformity.  The 
examiner diagnosed him with a service-connected fractured 
left femoral neck (hip), degenerative joint disease of the 
left hip.  

The Board can identify no more appropriate diagnostic code 
than Diagnostic Code 5255.  There is no evidence of ankylosis 
in the medical records, such that a rating under DC 5250 
would apply.  Nor is there evidence of a flail joint; 
accordingly, DC 5154 for a hip, flail joint, does not apply. 
Moreover, although degenerative joint disease of the hip and 
minimal shortening of the left femur have been diagnosed, the 
Veteran is already receiving a rating as high as or higher 
than the ratings available under the pertinent diagnostic 
codes.  See 38 C.F.R. § 4.71a, DCs 5251, 5252, 5253, and 
5275.

Under DC 5255, a rating in excess of the Veteran's 60 percent 
would require a fracture of the shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  The record does not indicate that the Veteran a 
nonunion, with loose motion from a spiral or oblique 
fracture.  Indeed, the January 2006 VA examiner found the 
Veteran to have no loose motion of the affected bone and a 
deformed, but healed intertrochanteric fracture, rather than 
a spiral or oblique fracture.  As such, an 80 percent rating 
is not warranted.

The appellant has also not put forth complaints of pain on 
use of the joint.  As reported by the January 2006 VA 
examiner, the Veteran felt no pain in the left hip, since he 
does not feel pain due to his C5-C6 quadriplegia.  However, 
VA must consider additional functional loss on use due to 
pain on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's fractured 
left femoral neck (hip) is likely manifested by some 
functional limitation.  Therefore the currently assigned 
initial evaluation of 60 percent, from August 1, 2001, but 
not more, is warranted for the left hip disability. The Board 
notes that this 60 percent rating contemplates functional 
limitation.  There is no showing of any other functional 
impairment which would warrant a higher rating for the 
complaints of loss of function.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5255.  Therefore, the 
preponderance of the evidence is against an initial 
evaluation in excess of 60 percent for the left hip.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  Although the 
record does indicate that the Veteran has additional 
difficulty due to his service-connected disability, the 
record does not indicate that his difficulties have not been 
encompassed by the 60 percent rating already granted him.  He 
has not been hospitalized for his disability, he is able to 
continue moving around in his wheelchair, and marked 
interference has not been noted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for 
a rating in excess of 60 percent for his fractured left 
femoral neck (hip) is denied. 

Aid and Attendance

The Veteran seeks special monthly compensation based upon the 
need of aid and attendance of another person.  Specifically, 
he has argued that his service-connected disabilities have 
rendered him wheelchair bound and requiring assistance to 
bathe, toilet, and perform the daily functions of life, such 
that he should receive additional special monthly 
compensation.

The Veteran is in receipt of 38 U.S.C.A. § 1151 benefits for 
his left femoral neck (hip), currently evaluated as 60 
percent disabling; major depression associated with his 
fractured left femoral neck (hip), currently evaluated as 50 
percent disabling; muscle wasting of the upper body left side 
associated with his fractured left femoral neck (hip), 
evaluated as 20 percent disabling; and noncompensable 
disabilities including fracture of the cervical vertebrae, 
C3, C4, C7, with resultant cord injury and paraplegia, with 
decubiti ulcer, balanitis, and fracture, right scapula 
pension 100 percent.   He has also been granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) for loss of 
use of one foot from April 11, 2001.  

The Veteran seeks compensation for being so helpless as to be 
in need of the regular aid and attendance of another person 
under 38 U.S.C.A. § 1114(m), as indicated in the May 2009 
Informal Brief.  

The Board notes that the RO appears to have denied the 
Veteran's claim because he did not have a single service-
connected disability evaluated as 100 percent disabling, in 
addition to either another service-connected disability 
independently ratable at 60 percent or because he is 
permanently housebound.  The Board finds, however, that such 
findings would only be necessary to grant special monthly 
compensation under 38 U.S.C.A. § 1114(s).  The Veteran can be 
found to warrant aid and attendance compensation under 
38 U.S.C.A. § 1114(l) without such specific findings, if he 
is found to have such significant disabilities as to warrant 
aid and attendance.  

Generally, claims for special monthly compensation are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws 
and regulations, special monthly compensation is payable if 
the Veteran is in need of regular aid and attendance of 
another. 38 U.S.C.A. §§ 1114, 1521(d); 38 C.F.R. § 3.350.  
Aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person. See 38 C.F.R. § 3.351(b).  The Veteran will 
be considered in need of aid and attendance if he is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a). See 38 C.F.R. 
§ 3.351(c).

Determinations as to need for aid and attendance must be 
based on an actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability to dress or undress 
himself or keep himself ordinarily clean and presentable, 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through weakness, inability to attend to the wants of nature, 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  Determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely on an opinion 
that the claimant's condition is such that it would require 
him to be in bed.  They must be based on the actual 
requirements of personal assistance from others. 38 C.F.R. § 
3.352(a).

At the outset, the Veteran is not contending, nor does the 
record demonstrate that he has the anatomic loss or loss of 
use of both feet (though he has previously been found to have 
lost the use of his left foot), or that he is blind in both 
eyes with visual acuity of 5/200 or less, such that special 
monthly compensation would be warranted under 38 U.S.C.A. 
§ 1114(l).  

However, the Veteran has claimed that he has lost the use of 
both his hands under 38 U.S.C.A. § 1114(m), which could also 
alternatively be considered as a claim for loss of use of one 
hand and one foot under 38 U.S.C.A. § 1114(l).  The record 
does not indicate that the Veteran has lost the use of both 
or either of his upper extremities.  The Veteran was granted 
service connection for muscle wasting of the upper body, left 
side, with a 20 percent evaluation in a February 2008 rating 
decision.  

An August 2007 VA muscles examination found that he had 
increased weakness of the left upper extremity, but that he 
was right handed.  The examiner found him to have generalized 
upper body weakness, C-7 quadriplegia.  He had problems with 
his usual daily activities, including being unable to 
transfer, and thus being wheelchair bound.  The VA examiner 
noted that the baseline disabling manifestation was non-
service-connected C-7 quadriplegia, but that increased upper 
body weakness was due to the service-connected disability.  
The Veteran's upper body weakness was aggravated by a long 
period of inactivity (bed-rest) and inability to perform 
usual activities of daily living following his hip fracture.  
The additional upper body weakness due to his service-
connected hip fracture was only 20 to 30 percent, but caused 
great additional limitation due to inability to transfer to 
and from his wheelchair and an inability to drive since the 
fracture.  

While the record does indicate that the Veteran has decreased 
use of his upper extremities, it is not shown that he has 
lost the use of his upper extremities.  In making this 
determination, the Board notes that the term "loss of use" of 
a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more. 

Although, the August 2007 VA examiner noted that additional 
upper body weakness was 20 to 30 percent and caused great 
additional limitation due to inability to transfer to and 
from his wheelchair, and an inability to drive since the 
fracture, the record does not support that the Veteran has 
met the definition of "loss of use" as previously defined.  
For example, the January 2008 VA aid and attendance or 
housebound examination reported that the Veteran was able to 
feed himself.  The examiner also found his general muscle 
function of the upper extremities to be within normal limits 
and that the Veteran was able to push his wheelchair into the 
examination room.  Additionally, various VA medical records, 
including in April 2004, found no weakness of the 
musculoskeletal system.  The record thus indicates that 
effective function remains greater than that which would be 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance, 
for a finding of loss of use of the upper extremities.  

In addition, the Veteran does not contend that he is 
housebound.  Indeed, the Board notes that the Veteran applied 
for automobile and adaptive equipment, as indicated in a 
February 2007 statement, in which he claimed that he would 
need better visibility and zero effort steering to continue 
driving.  A November 2007 rating decision granted those 
benefits.  He has reported that he needs the assistance of 
his wife to leave his house, and his January 2008 VA examiner 
indicated that he is not restricted to his home, but is 
restricted to his immediate environment due to his 
wheelchair.  However, neither the Veteran nor the record has 
indicated that he is permanently bedridden.  

Nonetheless, the record reflects that the Veteran is in need 
of regular aid and attendance.  Following the April 11, 2001 
incident, the VA medical records generally indicate that the 
Veteran had previously been essentially independent with his 
activities of daily living, until the fracture, as indicated 
in a June 2001 record.  An October 2008 VA medical record 
noted that the Veteran required help with bathing, dressing, 
using the toilet, cleaning himself, managing devices, and 
adjusting clothing.  He also need help moving around the bed 
and with transfers to and from the bed, chair, wheelchair, 
and standing position.

In a February 2007 statement, the Veteran reported various 
life changes due to his hip fracture.  He reported needing 
help to get dressed and undressed and that he now needed help 
changing his catheter.  He also reported decreased dexterity 
and strength with his upper extremities.

A January 2007 Aid and Attendance letter, by Dr. C.R.P., 
found the Veteran to need help dressing, bathing, 
transferring from his bed to chair and attending to the wants 
of nature.  Dr. C.R.P. also noted that the Veteran had 
partial use of his upper extremities and no use of his lower 
extremities.  Dr. C.R.P. found the Veteran in need of daily 
assistance with medical and personal care, though he did not 
need another in protecting him from the ordinary hazards of 
his daily environment.  

Dr. C.R.P. also provided a medical statement for 
consideration of aid and attendance in June 2007.  The 
examiner found the Veteran to have limited use of his hands, 
but able to feed himself.  The Veteran needed assistance in 
bathing and tending to other hygiene needs.  He also had a 
neurogenic bladder and bowel due to his spinal cord injury.  
The Veteran was not confined to bed, but did require the 
assistance of a caregiver using a mechanical lift to get into 
and out of bed; he also needed assistance to sit up and to 
transfer from his bed to wheelchair.  Dr. C.R.P. opined that 
the Veteran's C5 complete tetraplegia resulted in a complete 
loss of use of his lower extremities, partial loss of use of 
his upper extremities, and the need to use a wheelchair.  
Additionally, he has a neurogenic bowel and bladder; without 
assistance, he would have daily bowel and bladder 
incontinence and severe medical complications.  He required 
the assistance of a caregiver for dressing, bathing, 
transferring from bed to wheelchair, management of his 
urinary catheter, and management of his bowel care program.  

As previously discussed, the Veteran was provided a VA 
examination in January 2008, which found him to perform 
activities like feeding himself, but also requiring 
assistance with activities like getting dressed, washing 
himself, and transferring to and from his wheelchair.  The 
Veteran did not need another person to protect him from the 
environment and was able to handle his own financial affairs.  
He was not restricted to his home, but was restricted to his 
immediate environment.  The Veteran's vision was grossly 
normal.  His muscle function of the upper extremities was 
within normal limits and he was able to push the wheelchair 
into the examination room.  

Thus, although the Veteran is not a patient in a nursing home 
because of mental or physical incapacity, as indicated by 
records reflecting that he lived at home with his wife, Dr. 
C.R.P. and the January 2008 VA examiner found him to not be 
independent in his daily need requirements, including being 
able to bathe, dress, and transfer himself.  

The Board finds that although the Veteran has non-service-
connected disorders, he is service-connected at 60 percent 
for his hip and for his other disabilities.  The record has 
also indicated that the Veteran's service-connected hip has 
resulted in a decreased ability to take care of himself.  
Although Dr. C.R.P.  was unclear as to whether the Veteran's 
limitations were due to his service-connected hip or to his 
pre-existing paraplegia, evidence of record indicates that 
the Veteran's service-connected hip and upper extremity 
muscle wasting have interfered significantly with his ability 
to perform activities of daily living.  The Veteran's 
inability to care for himself independently is shown by the 
medical evidence of record.  Providing the Veteran the 
benefit of the doubt, the Board finds that the record 
indicates that he is in need of aid and attendance.  

As the preponderance of the evidence is at least at 
equipoise, the benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Board concludes 
that the Veteran is entitled to special monthly compensation 
on account of the need for aid and attendance of another 
person.  



[Continued on the next page] 

ORDER

Entitlement to an initial disability rating in excess of 60 
percent for a fractured left femoral neck (hip), from August 
1, 2001, is denied.

A special monthly compensation rate, on account of being in 
need of the aid and attendance of another person, is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


